Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search of the prior art did not find a sheet processing machine comprising the infeed system with transport means as claimed including, the upper and lower holder arranged in the three claimed states as claimed and having a pivot axis of the holder  and holding surface being connected to the cam disk via the at least one scanning lever which is coupled via at least one transmission shaft to the pivot axis of the holder and characterized in that the at least one transport means is configured to move from an alignment position a transfer position as claimed and during a lateral alignment of sheets, at least temporarily has the at least one mean state, that the distance between the at least one upper holding surface and the at least one assigned lower holding surface, in the at least one mean state of the at least one transport means, in each case is at least greater than the thickness of a sheet to be transported, and that the at least one mean state corresponds to a holding down of sheets, which at least partially fixes the respective sheet in the vertical direction and/or which only allows a movement of the respective sheet in the transport direction and/or transverse direction, and particularly that the at least one transmission shaft is arranged eccentrically in at least one adjusting shaft.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653